Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 21-39 are allowed because the prior art fails to teach or suggest to measure all of APOLD1, EDNRB, NOS3, PPAP2B, EIF4EBP1, LMNB1, TUBB2A, CCL5, CEACAM1, CX3CL1, and IL-6 RNA levels in kidney cancer patient samples, or CCL5, CEACAM1, and CX3CL1; then calculating a quantitative score result based on the normalized RNA transcript levels of CCL5, CEACAM1, and CXCL3, wherein the quantitative score is calculated as: (0.5CCL5 + CEACAM1 + CX3CL1)/3 (CCL5 weighted).  The closest prior art teaches 
The present disclosure also provides sets of genes in biological pathways that are useful for assessing the likelihood that a cancer patient is likely to have a positive clinical outcome, which sets of genes are referred to herein as “gene subsets”. The gene subsets include angiogenesis, immune response, transport, cell adhesion/extracellular matrix, cell cycle, and apoptosis. In some embodiments, the angiogenesis gene subset includes ADD1, ANGPTL3, APOLD1, CEACAM1, EDNRB, EMCN, ENG, EPAS1, FLT1, JAG1, KDR, KL, LDB2, NOS3, NUDT6, PPAP2B, PRKCH, PTPRB, RGS5, SHANK3, SNRK, TEK, ICAM2, and VCAM1; the immune response gene subset includes CCL5, CCR7, CD8A, CX3CL1, CXCL10, CXCL9, HLA-DPB1, IL6, IL8, and SPP1, and; the transport gene subset includes AQP1 and SGK1; the cell adhesion/extracellular matrix gene subset includes ITGB1, A2M, ITGB5, LAMB1, LOX, MMP14, TGFBR2, TIMP3, and TSPAN7; the cell cycle gene subset includes BUB1, C13orf15, CCNB1, PTTG1, TPX2, LMNB1, and TUBB2A; the apoptosis gene subset includes CASP10; the early response gene subset includes EGR1 and CYR61; the metabolic signaling gene subset includes CA12, ENO2, UGCG, and SDPR; and the signaling gene subset includes ID1 and MAP2K3

(US 20110171633, para. 0063).  However, US 20110171633 fails to teach or suggest to weight CCL5 is the calculation (0.5CCL5 + CEACAM1 + CX3CL1)/3.
	As to patent eligibility under Section 101, the claims require non-routine laboratory analysis of closed set of genes.  Claim 30 requires: “measuring a level of RNA transcripts in a tumor sample obtained from the patient from a set of up to 11 genes, the set of genes comprising CCL5, CEACAM1, and CX3CL1 and at least
one reference gene.”  Claim 21 requires “measuring a level of RNA transcripts in a tumor sample obtained from the patient from a set of genes, the set of genes consisting of: APOLD1, EDNRB, NOS3, PPAP2B, EIF4EBP1, LMNB1, TUBB2A, CCL5, CEACAM1, CX3CL1, and IL-6 and at least one reference gene.”  These closed sets of genes for molecular analysis (e.g. using qPCR) are not routine.  The Office is aware of one reference that teaches all of these genes used in kidney cancer samples (US 20110171633), but it does not teach this set of genes as a closed set.  In addition, even if this reverence taught to analyze this set of genes as a closed set, yet one reference does not establish routine and conventional analysis.  Thus, the claims are eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637